C. A. 6th Cir. Motion of petitioner for leave to proceed in forma pauperis granted and certiorari granted limited to the following questions:
“1. Whether, in order to admit an alleged co-conspirator’s declarations against a defendant under Federal Rule of Evidence 801(d)(2)(E), the court must determine by independent evidence a) that a conspiracy existed, and b) that the declarant and the defendant were members of this conspiracy?
“2. Assuming that the court must make these determinations, upon what quantum of independent proof must they be based?
“3. Whether, as a requirement for the admission of a co-conspirator’s statement against a defendant, the court must assess the circumstances of the case to determine whether the statement *882carries with it sufficient indicia of reliability?”